Citation Nr: 1618454	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a bilateral ankle disability.

7.  Entitlement to a rating higher than 10 percent for middle phalanx and hand weakness as residuals of fracture of the right thumb.

8.  Entitlement to a rating higher than 20 percent for depressive disorder.

9.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record before the Board consists of electronic records included in Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  
The reopened claims for service connection for a bilateral knee disability, PTSD, and a low back disability, as well as the claims for an increased rating for depressive disorder and entitlement to special monthly compensation based on the need of aid and attendance or at the housebound rate are addressed in the REMAND that follows the ORDER section of the decision below.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied the claims for service connection for a bilateral knee disorder and PTSD and also denied reopening a claim for service connection for a low back disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral knee disorder, PTSD, and a low back disorder.

3.  A cervical spine disorder was not present until many years after the Veteran's active duty service and is not etiologically related to service.

4.  A hip disorder has not been present at any time during the period of the claim.

5.  An ankle disorder has not been present at any time during the period of the claim.

6.  For the entire period of the claim, the Veteran's right middle phalanx and hand weakness disability has more nearly approximated a moderate muscle injury of Group VIII than a moderately severe muscle injury.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  The criteria for a rating higher than 10 percent for right middle phalanx and hand weakness due to a fracture of the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5224; § 4.73, Diagnostic Code 5308 (2015).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board is reopening the claims for service connection for a bilateral knee disorder, PTSD, and a low back disorder, and remanding the reopened claims for additional development.  Thus, no discussion of VA's duties to notify and assist within the context of these issues is necessary.

With respect to the other issues decided herein, the record reflects that the Veteran was provided all required notice in a letter sent in March 2009, prior to the initial adjudication of the claims.

In addition, the service treatment records and all available post-service medical evidence identified by the Veteran are of record.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  He was provided VA examinations to assess the service-connected right middle phalanx and hand disability in January 2010 and January 2015.  The Board finds that the examination reports are adequate with which to decide the Veteran's claim and he has not claimed, nor does the evidence indicate that his disability has worsened since the most recent examination.

The Veteran was not provided a VA examination and no medical opinion was obtained in response to his cervical spine, hip, and ankle claims.  However, the Board finds a remand for an examination and etiology opinion is not required.  As discussed below, the service and post-service medical evidence of record is negative for the claimed disorders during service, and the Veteran has made no specific statements indicating otherwise.  Moreover, there is no post-service evidence indicating he currently has a hip or ankle disability, or suggesting that the claimed cervical spine disorder is related to service.  Therefore, the medical evidence is sufficient to decide these appeals, and VA is not obliged to provide an examination or obtain an opinion in response to the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the Board will address the merits of the claims.

II.  Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Claims to Reopen

A.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis

In a September 2008 rating decision, the RO denied the claims of entitlement to service connection for a bilateral knee disorder and PTSD and denied reopening of the claim of entitlement to service connection for a low back disorder.  The knee claim was denied because the medical evidence failed to show a currently diagnosed knee disorder.  As for the PTSD claim, the RO determined that there was insufficient evidence to corroborate the Veteran's claimed stressors; the RO also concluded that the available medical evidence did not confirm a link between the Veteran's symptoms and an in-service stressor.  The RO denied reopening of the low back claim because the evidence failed to show a diagnosed back disorder during or since service.  Although he was notified of the decision and his appellate rights, the Veteran did not appeal the September 2008 decision or submit any pertinent evidence within the appeal period.

Evidence associated with the record since the September 2008 rating decision pertinent to the knee and low back claims includes VA treatment records reflecting current diagnoses of osteoarthrosis of the knees in December 2014; lumbar degenerative disc disease, muscle spasms, and neural foraminal stenosis in November 2010; and osteoarthrosis of the spine in January 2011.  

Notably, the regulations concerning PTSD have been modified since the prior denial.  Currently, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In this regard, evidence received since the September 2008 rating decision includes a November 2009 statement from a private physician who relayed the Veteran's report of fearing for his life during multiple attacks during his service in Vietnam and the physician's statement indicating the presence of medical evidence of PTSD related to the Veteran's in-service stressors.  Additionally, the Veteran submitted statements in January 2010 describing his fear of enemy attacks during his Vietnam service and further describing his in-service stressors.  The evidence also now includes a November 2010 VA PTSD examination report. 
 
The Board finds that this medical and lay evidence pertinent to the knee, back, and PTSD claims is not cumulative or redundant of the evidence of record at the time of the September 2008 rating decision.  Moreover, this evidence relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for a bilateral knee disorder, a low back disorder, and PTSD.  Therefore, it is new and material, and reopening of the claims is in order.

IV.  Service Connection Claims

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

B.  Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disorder due to service.  

Service treatment records are negative for evidence of a cervical spine disorder.  The Veteran's spine was found to be normal on the July 1968 separation physical examination.  

A June 2014 post-service VA treatment record shows the Veteran's report of neck pain that began two months prior; the examination revealed cervical and cervico-dorsal muscle spasms and degenerative changes of the cervical spine.

Following the review of the evidence, the Board must conclude that service connection is not warranted for the Veteran's diagnosed cervical spine disorder.  The preponderance of the evidence shows that the current cervical spine disability was not present until more than one year after his discharge from service.  In this regard, the service treatment records reveal no complaints or finding pertinent to the cervical spine, and the first complaint or diagnosis indicative of a cervical spine disorder dates over forty years after discharge.  Indeed, the June 2014 VA treatment record documents the Veteran's report that his neck condition began two months prior.  

Furthermore, the probative evidence does not suggest that the Veteran's diagnosed cervical spine disorder is related to service.  There is no medical opinion of record linking the disorder to service and the most probative evidence of record does not indicate that the Veteran's post-service cervical spine disorder existed since service.  Notably, the Veteran has not explicitly expressed a belief that the claimed disorder began in or within a year of his military service.  Also, he has not offered any specific assertions or explanations as to why he believes service connection is warranted for the disorder, although he has had the opportunity to do so.  Nevertheless, although he might sincerely believe that the claimed disorder is due to service, the record does not suggest the Veteran, who is a layperson, is competent to determine the cause of this disorder.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.



C.  Bilateral Hip and Ankle Disorders

Here, the Veteran claims that he currently has hip and ankle disorders that are related to his active duty service.

The Veteran's service treatment records are negative for evidence of any hip or ankle disorder, and the July 1968 separation examination report shows that his lower extremities were found to be normal.  He denied ever having swollen or painful joints on the July 1968 separation report of medical history.

Post-service VA medical records do not include reports of hip symptomatology but show findings of left hip muscle weakness associated with a low back disorder in November 2010.  These records are negative for a definitive hip diagnosis.

The post-service VA and private medical records show no reports of any ankle problems or pertinent abnormal findings or diagnoses.

Accordingly, the Board must conclude that the claimed bilateral hip and ankle disorders have not been present during the period of the claims.  As there is no competent and credible evidence of current hip or ankle disorders, the claims must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In reaching this determination, the Board has considered the Veteran's statements offered in support of his claims and finds him to be sincere in his belief that service connection for hip and ankle disorders is warranted.  However, he, as a layperson, is not competent to diagnose the claimed disorders.  Indeed, he has not provided any statements that specifically explain why he believes service connection is warranted or identified any in-service events responsible for the claimed disorders, although given the opportunity to do so.  The Board finds that there is no competent probative evidence of record documenting that the Veteran has had the claimed disorders at any time during the period of the claims.  Therefore, the claims must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

V.  Increased Rating for Right Middle Phalanx and Hand Weakness 

A.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

Preliminarily, the Board notes that the Veteran is right-handed, as was most recently confirmed by his January 2015 VA examination.  As this is his major (or dominant) arm, his service-connected right middle finger and hand disability will be rated as such.  See 38 C.F.R. § 4.69.

The Veteran's right middle finger and hand disability is rated as a disability manifested by a muscle injury.  Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there are a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and if present, exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of "severe" muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle and (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d).

The Veteran's right middle finger and hand disability, which is currently assigned a 10 percent evaluation, is rated by analogy under Diagnostic Code 5308 for a disability of Muscle Group VIII.  38 C.F.R. § 4.73.  Specifically, the muscles in Group VIII affect extension of the wrist, fingers, and thumb, as well as abduction of the thumb, and involve the muscles arising mainly from the external condyle of the humerus, which include the extensors of the carpus, fingers, and thumb and the supinator.  Under Diagnostic Code 5308, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

Impairment of the thumb is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5228.  Compensable ratings are provided for ankylosis (favorable or unfavorable) of the thumb or limitation of motion of the thumb with a gap of one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

Impairment of the long finger is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5226 and 5229.  Compensable ratings are provided for ankylosis (favorable or unfavorable) of the long finger or limitation of motion of the long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

In response to his increased rating claim, the Veteran underwent a VA examination in January 2010 to assess the severity of his right finger and hand disability.  He reported experiencing a tingling sensation in his right thumb, along with right hand weakness.  He denied receiving specific treatment for his disability and made no specific reports that the disability interfered with his self-employment in a party equipment rental business.  The Veteran further reported having daily flare ups of his right thumb symptomatology with holding cold objects; he characterized his flare ups as severe and asserted that they resulted in difficulty performing daily activities.  On the physical examination, there was not a gap between the right thumb and fingers on attempted opposition of the thumb to the fingers, but the Veteran was noted to have pain with this range of motion and with repetitive motion of the thumb.  No additional limitation of motion was noted, and there was no evidence of ankylosis.  The examiner noted an angulation deformity of 10 degrees for the right thumb interphalangeal joint.  The Veteran demonstrated decreased strength with pulling activities and reported decreased dexterity with writing.  The examiner noted that a June 2008 X-ray study had revealed  mild degenerative changes at the first distal interphalangeal joint.  The examiner determined that the Veteran's right middle finger and hand disability had mild effects on daily activities involving chores, shopping, recreation, and travel; prevented his participation in sports; and had no effect on his other daily activities.  

The most recent January 2015 VA hand and finger examination report notes the Veteran's claim that his right middle finger and hand disability had become progressively worse in terms of increased pain and weakness.  He described having constant right hand pain ranging from a 5 to 7 out of 10 in severity that increased with damp weather, at bedtime, and with grabbing objects; the pain occurred primarily in his thumb, but occasionally occurred in the middle finger.  Additional symptoms included weakness of grip and occasional stiffness of the middle finger.  The Veteran reportedly treated his symptoms with pain medication and the use of gloves.  He denied having flare ups or that his disability resulted in any functional loss or impairment.  Range of motion of the right hand was normal.  Pain was noted with finger flexion and opposition with the thumb, which did not result any functional loss.  Repetitive use testing did not reveal additional loss of function or range of motion.  The examiner expressed an inability to opine whether the Veteran had functional limitation after repetitive use over time or with flare ups without resort to speculation, as such would require an examination of the Veteran after he performed a physical activity involving repetitive use of the right thumb and middle finger.  The examiner also highlighted the Veteran's denial of any flare ups at that time.  However, the examiner concluded that the Veteran may present with pain, weakness, or fatigability that could significantly limit his functional ability during flare ups.  There was no evidence of pain with use of the hand, and the examiner recorded mild tenderness with palpation over the thumb and middle finger metacarpophalangeal joints.  Right hand grip strength was reported as 4/5, and the Veteran did not have atrophied muscles.  The right hand was not ankylosed.  The examiner determined that the Veteran did not have functional impairment of an extremity such that no effect remained other than that which would be equally well served by an amputation with prosthesis.  Reportedly, the Veteran was retired, and the examiner determined the Veteran was able to perform regular work with duty restrictions for grabbing, moving, or carry objects heavier than 15 pounds with his right hand.    

After a review of all the evidence in this case, the Board finds that the evidence establishes that the muscle disability is not more than moderate.  The evidence does not show impairment of the wrist or fingers other than the thumb and middle finger.  None of the history, findings or impairment associated with moderately severe muscle disability are present in this case.  There is no evidence suggesting that the service-connected disability is more analogous to a through and through or deep penetrating wound or that it results in scars or a loss of muscle substance or deep fascia.  While there is objective evidence of pain and some weakness noted on the examinations, the January 2010 VA examiner noted the disability to have only mild effects on some of the Veteran's daily activities.  Moreover, the Veteran, himself, denied having any functional limitation due to the disability during the most recent January 2015 VA examination.  Review of the evidence supports a finding that the current manifestations of the Veteran's disability, primarily pain, stiffness, and weakness, are contemplated by the currently assigned 10 percent rating.  Therefore, the Veteran is not entitled to a 20 percent disability rating for a right middle finger and hand disability due to muscle involvement under Diagnostic Code 5308. 

The Board has considered whether a higher or separate rating could be assigned under other possibly applicable diagnostic codes but has found none.  In this regard, the record shows range of motion findings with no evidence of ankylosis of the thumb.  Therefore, a higher rating under Diagnostic 5224 is not warranted.  Moreover, the Veteran's range of motion findings do not exhibit limitation to a compensable level, even with consideration any functional limitations due to such factors as pain and weakness.  Thus, a separate rating is not warranted based on a limitation of motion of the thumb (Diagnostic Code 5228) or middle finger (Diagnostic Code 5229).  Diagnostic Code 5307 (ankylosis of the long finger) only provides for a maximum 10 percent rating and is not applicable based on the clinical findings.   

In reaching the above decision, the Board has considered the Veteran's statements that a higher disability rating is warranted for his right middle finger and hand disability.  However, the Veteran has not identified any legal or factual basis justifying the assignment of a rating higher than what has been upheld herein.  

Consideration has also been given to assigning a staged rating; however, as explained above, at no point during the identified time period have the criteria for a higher rating been met. Therefore, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected right middle finger and hand disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, as the Veteran has not contended, nor does the evidence show that his disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a bilateral knee disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a low back disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for PTSD is granted.

Service connection for a cervical spine disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral ankle disability is denied.

A rating higher than 10 percent for right middle phalanx and hand weakness, as residuals of right thumb fracture, is denied.

REMAND

The Board finds that VA examinations are warranted for the Veteran's reopened claims for service connection for bilateral knee disability, low back disability, and PTSD.  

As previously  noted, the medical evidence shows current knee and low back diagnoses.  Further, the Veteran's service treatment records document his multiple reports of low back pain in 1966 and 1967 and his November 1966 report of left knee symptomatology.  Also, he claims to have experienced pertinent back and knee symptomatology since active duty.  As the medical evidence does not include etiological opinions for his currently diagnosed disorders, a remand is needed in order to afford the Veteran appropriate examinations for his knees and low back.

Regarding the PTSD claim, in the November 2010 VA PTSD examination report, a psychiatrist determined that the Veteran did not meet the criteria for a diagnosis of PTSD because he did not meet the symptom criteria of reliving the traumatic experience or avoidance behaviors.  This opinion, however, does not take into account the November 2007 to October 2009 VA records documenting the Veteran's reports of having flashbacks and recurrent thoughts of war, as well as his statements indicating his avoidance of stimuli that reminded him of Vietnam.  Thus, the November 2010 VA PTSD opinion is not based on a thorough and accurate review of the pertinent evidence of record and is, therefore, inadequate for adjudication purposes.  Moreover, the examiner's opinion ignores the Veteran's competent lay statements asserting that he has experienced psychiatric symptomatology since service.  Given these deficiencies, the November 2010 VA PTSD examination is inadequate for adjudication purposes, and the Veteran must be afforded a new examination to determine whether he has had PTSD related to an in-service stressor at any time during the period of the claim.

The Board finds that the issue of entitlement to an increased rating for a depressive disorder is inextricably intertwined with the claim of entitlement to service connection for PTSD, as the findings on the requested PTSD examination may have bearing on the rating assigned for the Veteran's service-connected depressive disorder.  As such, it must also be remanded.

Similarly, the claim for special monthly compensation based on aid and attendance or at the housebound rate is intertwined with the remanded matters.  Therefore, these claims must be decided together.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC must undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claims.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all knee disorder and low back disorders that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.

Based upon the examination results and the review of the other pertinent evidence of record, the examiner must identify all knee and thoracolumbar spine disorders that have been present during the period of the claims. 

With respect to each knee disorder and low back disorder present during the period of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  In providing the requested opinions, the examiner must consider all pertinent symptomatology and diagnoses documented in the Veteran's service treatment records, as well as the Veteran's statements regarding the onset and progression of the claimed disorders. 

The supporting rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders (other than a depressive disorder) that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders (other than depressive disorder) that have been present during the period of the claim.

The examiner should state an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity."  If the examiner determines that PTSD has been present during the period of the claim, the elements supporting the diagnosis should be identified.  If it is determined that PTSD has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.

With respect to each additional acquired psychiatric disorder (other than depressive disorder) present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service, is otherwise etiologically related to the Veteran's active service, or was caused or permanently worsened by the Veteran's service-connected psychiatric disability.

In providing the requested opinions, the examiner must consider and discuss Veteran's statements regarding the onset and progression of the claimed disorder.  The examiner must also consider and reconcile any conflicting medical evidence or opinions of record.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  .  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  


4.  Undertake any other development it determines to be warranted.

5.  Then, readjudicate the Veteran's claims for service connection.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2104).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


